DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1:
	The claim is unclear for several reasons. First, the claim is unclear because of the limitation “an exhaust valve rocker arm assembly having…” in line 5. The limitation is unclear because the whole claim is directed to “An exhaust valve rocker arm assembly operable…” (line the exhaust valve rocker arm assembly further comprising 
	Second, the claim is unclear because of the limitation “exhaust valve” in lines 7 and 8. The claim establishes the first and second exhaust valves in line 3 and it’s unclear if these exhaust valves in lines 7 and 8 are the same or separate structures. For the sake of examination, the office has assumed the exhaust valve of lines 7 and 8 are either the first and second exhaust valves.
	Claims 2-13 are rejected due to their dependence on claim 1.

Regarding claim 13:
The claim is unclear because of the limitation “The exhaust valve rocker arm assembly wherein” in line 1.  The dependency of the claim is unclear.  For the sake of examination the office has assumed that the claim depends on claim 1.

Regarding claim 14:
The claim limitation “an exhaust valve rocker arm assembly having an exhaust rocker arm” in line 5 is unclear for the same reasons identified in the claim 1 rejection above. For the sake of examination, the office has made the interpretation as indicated in the claim 1 rejection above.
The claim limitation “exhaust valve” in lines 8, 17 and 18 is unclear for the same reasons identified in the claim 1 rejection above. The office has made the same interpretation as indicated in the claim 1 rejection above. 


Regarding claim 16:
The claim recites the limitation "the threaded plunger" in line 16.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 3, 5, 12-15 and 20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by us patent number 6,354,265 to Hampton et al. (Hampton).
Hampton discloses:
Regarding claim 1:
An exhaust valve rocker arm assembly (figure 2) operable in a combustion engine mode (column 3, lines 5 – 10) and an engine decompression mode (column 2, line 59), the exhaust valve rocker arm assembly selectively opening first (figure 1, element 27) and second exhaust valves (figure 1, element 29) and comprising:
a rocker shaft (25);
an exhaust valve rocker arm assembly having an exhaust rocker arm (23) that receives the rocker shaft (25) and is configured to rotate around the rocker shaft; and
figure 2, element 23) configured on the exhaust rocker arm (see figure 2) and that selectively actuates a valve plunger (71) causing an exhaust valve to perform engine decompression (15), the ball engine decompression mechanism comprising:
a capsule assembly (figure 6) having a capsule (113, 99 and/ or 105), a biasing member (117, 127, 125) and a ball (109, 111), the capsule having a cylindrical body extending between a first end (see figure 1 below, element A) having an actuation face (spring 127 presses against element A in figure 1 below) and a second end (see figure 1 below, element B) having a spring return face (receive spring 117), the cylindrical body defining an opening (see the opening in element 113 that receives balls 109 and 111) that receives the ball therein, wherein the capsule and ball move as a unit from an unactuated position to an actuated position (portion 113 moves back and forth with the balls 109 and 111; column 8, lines 24-30, “The inner sleeve 113 defines a set of four openings (radial holes) 113P, each of which receives one of the primary latch balls 109, and similarly, the sleeve 113 defines another set of four openings (radial holes) 113S, each of which receives one of the secondary latch balls 111”).  

    PNG
    media_image1.png
    365
    522
    media_image1.png
    Greyscale

Figure 1 – from Hampton, figure 6, annotated by the examiner with reference letters
Regarding claim 2:
The exhaust valve rocker arm assembly of claim 1 wherein the ball engine decompression mechanism further comprises: a threaded plunger (figure 1, elements 33 and 35) that threadably mates (33) with the exhaust rocker arm (23).  

Regarding claim 3:
The exhaust valve rocker arm assembly of claim 2 wherein the threaded plunger (figure 1, elements 33 and 35) opposes (as shown in figure 1 33/35 and 71/79 are opposed to each other laterally on the end of the rocker arm) the valve plunger (71).  

Regarding claim 5:
see figure 14, element 113 and 109) causing the valve plunger (figure 15, element 79) to extend toward one of the first and second exhaust valves to perform engine decompression (113 and 109 actuates 119 and 91 in figure 5 which causes teeth 87 to align with 85 and leaving the 71 and 79 extended).  

Regarding claim 12:
The exhaust valve rocker arm assembly of claim 1 wherein the capsule assembly is actuated mechanically (actuated mechanically by springs 127, 125 and 117).  

Regarding claim 13 (as understood by the examiner, see the 35 USC (B) rejection of claim 13 above):
The exhaust valve rocker arm assembly of claim 1, wherein the exhaust rocker arm (fig. 1, element 23) is a dedicated engine decompression rocker arm (column 8, lines 60 – 65, “Referring now primarily to FIGS. 6 through 18, the operation of the compression release engine decompression assembly of the invention will be described.”).  

Regarding claim 14:
An exhaust valve rocker arm assembly (figure 2) operable in a combustion engine mode (column 3, lines 5 – 10) and an engine decompression mode (column 2, line 59), figure 1, element 27) and second exhaust valves (figure 1, element 29) and comprising:
a rocker shaft (25);
an exhaust valve rocker arm assembly having an exhaust rocker arm  (23) that receives the rocker shaft (25) and is configured to rotate around the rocker shaft; and
a ball engine decompression mechanism (figure 2, element 23) configured on the exhaust rocker arm (see figure 2) and that selectively actuates a valve plunger (71) causing an exhaust valve to perform engine decompression (15), the ball engine decompression mechanism comprising:   
a capsule assembly (figure 6) having a capsule (113), a biasing member (117, 127, 125) and a ball (109, 111), the capsule having a unitary cylindrical body (113 is one component) extending between a first end having an actuation face (see figure 1 above, element C which is either the end face of the capsule or the first hole for receiving 109) and a second end (see figure 1 above, element B) having a spring return face (surface on element B receives 117), the cylindrical body defining an opening (see the opening in element 113 that receives ball 111) that receives the ball (111) therein, wherein the capsule and ball move as a unit (portion 113 moves back and forth with the balls 109 and 111; column 8, lines 24-30, “The inner sleeve 113 defines a set of four openings (radial holes) 113P, each of which receives one of the primary latch balls 109, and similarly, the sleeve 113 defines another set of four openings (radial holes) 113S, each of which receives one of the secondary latch balls 111”) from an unactuated position (figure 2, element 91 and by extension 113 are in the unactuated position) wherein the valve plunger does not act on the exhaust valve to an actuated position wherein the valve column 7, lines 24-31, “If the input member 91 were moved from the normal position shown in FIG. 2 to that shown in FIG. 14, the result would be rotation of the upper castle member 83 to a position in which each of the teeth 87 would be aligned with (axially "abutting") one of the teeth 85. However, because of the spring 89, the teeth would still be out of engagement, thus permitting "no load" rotation of the upper castle member 83 relative to the lower castle member 81”), wherein translation of the actuation face causes equal translation of the spring return face (elements B and C move the same amount as 113 moves since they are part of one object).  
Regarding claim 15:
The exhaust valve rocker arm assembly of claim 14 wherein the ball engine decompression mechanism further comprises: a threaded plunger (figure 1, elements 33 and 35) that threadably mates (via 33) with the exhaust rocker arm and that opposes (as shown in figure 1 33/35 and 71/79 are opposed to each other laterally on the end of the rocker arm) the valve plunger (71).  

Regarding claim 20:
The exhaust valve rocker arm assembly of claim 14 wherein the capsule assembly is actuated one of hydraulically, mechanically (actuated mechanically by spring 117) and electrically.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 6-8 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hampton as applied to claim 1 and 14 above, and further in view of US patent application publication number 2014/0130774 to Le Forestier et al. (Le Forestier).
Regarding claim 6:
Hampton discloses:
The exhaust valve rocker arm assembly of claim 1, wherein the cylindrical body defines a protrusion (see figure 2 below, element D) on the far end of the capsule having the spring return face (for receiving the actuation spring).  
Hampton fails to disclose:
The exhaust valve rocker arm assembly of claim 1, wherein the cylindrical body defines a blind bore having the spring return face.  
Le Forestier teaches:
	A rocker arm (figure 4, element 9) that includes a capsule (110) that includes a bore for receiving the spring (112). The bore serves to receive the spring 112 and actuate the capsule in its longitudinal direction. The capsule in this rocker arm is used for 109) in a check valve (97). The capsule performs the function of actuating the check valve to further control the actuation of the rocker arm (9).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hampton to replace the protrusion (see figure 2 below, element D) for receiving the spring at the end of the Hampton capsule with a bore on the back end of the capsule for receiving a spring as taught by Le Forestier. This modification would be a simple substitution of one known element (receiving protrusion on the back end on the capsule of Hampton) for another (a bore on the back end of the capsule as taught by Le Forestier) to obtain predictable results (for the purpose of securing the spring to the capsule).

    PNG
    media_image2.png
    253
    378
    media_image2.png
    Greyscale

Figure 2 - from Hampton, figure 2, annotated by the examiner with reference letters
Regarding claim 7:
All limitations of the claims are taught by 35 USC 103 rejection of claim 6 above by Hampton and Le Forestier:
117 in Hampton) is at least partially nestingly received in the blind bore (bore incorporated from Le Forestier into Hampton).  
Regarding claim 8:
Hampton discloses:
The exhaust valve rocker arm assembly of claim 7, wherein the biasing member (117) biases the capsule toward the unactuated position (117 actuates the capsule 113 to the unactuated position as shown in figure 6 when the polls 109 and 111 are not engaged with the ride 119).  
Regarding claim 17:
All limitations of the claim are taught by the 35 USC 103 rejection of claim 6 above by Hampton and Le Forestier.
Regarding claim 18:
All limitations of the claim are taught by the 35 USC 103 rejection of claim 7 above by Hampton and Le Forestier.
Regarding claim 19:
All limitations of the claim are taught by the 35 USC 103 rejection of claim 8 above by Hampton and Le Forestier.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hampton as applied to claim 3 above, and further in view of US patent application publication number 2010/0170472 to Yang (figure 10A-10B).
Regarding claim 10:
Hampton discloses:
The exhaust valve rocker arm assembly of claim 3, further comprising the threaded plunger (33/35) in the exhaust rocker arm (23).  
Hampton fails to disclose:
A lock nut that locks the threaded plunger relative to the exhaust rocker arm.  
Yang teaches:
	A rocker arm (210) for actuating exhaust valves (¶0081, “The valve train has components that include a cam 230, a cam follower 235, the rocker arm 210, a valve bridge 400, and the exhaust valves 300a and 300b”) that includes a threaded plunger (110) within the rocker arm that secures the threaded plunger to the rocker arm via a lock nut (¶0082, “The lash adjusting screw 110 is secured on the rocker arm 210 by a lock nut 105”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hampton to add a lock nut to the threaded plunger (Hampton, 33/35) of Hampton as taught by Yang in order to secure the threaded plunger to the rocker arm which prevents it from moving in position (Yang, ¶0082) allowing for proper actuation of the exhaust valves by the rocker arm.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hampton as applied to claim 1 and 14 above, and further in view of US patent application publication number 2014/0326212 to Baltrucki et al. (Baltrucki).
Regarding claim 11:
Hampton discloses:
The exhaust valve rocker arm assembly of claim 1 wherein the capsule assembly is actuated mechanically (via springs 117, 127 and 125).  
Hampton fails to disclose:
The capsule assembly is actuated hydraulically.  
Baltrucki teaches:
	A rocker arm assembly (figure 2) including a capsule (760) that is hydraulically actuated (paragraph 0055, “Hydraulic fluid may be selectively supplied from a solenoid control valve, through passages 510, 215 and 235 to the outer plunger 720”). The capsule 760 allows for the outer capsule 740 to be decoupled from the valve bridge 710 which results in lost motion (no motion transferred from the rocker arm to the valves 820/920 and 801/910) resulting in engine decompression and decompression gas (¶0058 and 0066).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hampton to further include actuating the capsule hydraulically (instead of mechanically with a spring as currently disclosed in Hampton) as taught by Baltrucki. This modification would be a simple substitution of one known element (using a spring to actuate the capsule as disclosed by Hampton) for another (actuate the capsule hydraulically as taught by Baltrucki) to obtain predictable results (for the purpose of actuating the capsule).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5-14 and 17-24 of U.S. Patent No. 11,022,008 to VanWingerden. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the claims are found in the claim of the US patent No. 11,022,008.
Regarding claim 1:
An exhaust valve rocker arm assembly operable in a combustion engine mode and an engine decompression mode, the exhaust valve rocker arm assembly selectively opening first and second exhaust valves and comprising: 
a rocker shaft (US’ 008, claim 1, “rocker shaft”); 
an exhaust valve rocker arm assembly (US’ 008, claim 1, “exhaust valve rocker arm”) having an exhaust rocker arm (US’ 008, claim 1, “exhaust rocker arm”) that receives the rocker shaft and is configured to rotate around the rocker shaft; and 
US’ 008, claim 1, “ball engine brake mechanism”) configured on the exhaust rocker arm and that selectively actuates a valve plunger (US’ 008, claim 1, “valve plunger”) causing an exhaust valve to perform engine decompression, the ball engine decompression mechanism comprising: 
a capsule assembly (US’ 008, claim 1, “capsule assembly”) having a capsule (US’ 008, claim 1, “capsule”), a biasing member (US’ 008, claim 1, “biasing member”) and a ball (US’ 008, claim 1, “ball”), the capsule having a cylindrical body (US’ 008, claim 1, “cylindrical body”) extending between a first end (US’ 008, claim 1, “first end”) having an actuation face (US’ 008, claim 1, “actuation face”) and a second end (US’ 008, claim 1, “second end”) having a spring return face (US’ 008, claim 1, “spring return face”), the cylindrical body defining an opening (US’ 008, claim 1, “opening”) that receives the ball therein, wherein the capsule and ball move as a unit from an unactuated position to an actuated position (US’ 008, claim 1, “actuated position”).  

Regarding claim 2:
The exhaust valve rocker arm assembly of claim 1 wherein the ball engine decompression mechanism further comprises: a threaded plunger (US’ 008, claim 1, “threaded plunger”) that threadably mates with the exhaust rocker arm.  

Regarding claim 3:
The exhaust valve rocker arm assembly of claim 2 wherein the threaded plunger opposes the valve plunger (US’ 008, claim 2, “valve plunger”).  

Regarding claim 4:
The exhaust valve rocker arm assembly of claim 2 wherein the valve plunger and the threaded plunger both define respective concave receiving surfaces (US’ 008, claim 1, “concave receiving surfaces”), wherein the ball positively locates at the respective concave receiving surfaces in the actuated position (US’ 008, claim 1).  

Regarding claim 5:
The exhaust valve rocker arm assembly of claim 1 wherein the capsule and ball translates to the actuated position causing the valve plunger to extend toward one of the first and second exhaust valves to perform engine decompression (US’ 008, claim 4).  

Regarding claim 6:
The exhaust valve rocker arm assembly of claim 1, wherein the cylindrical body defines a blind bore (US’ 008, claim 6, “blind bore”) having the spring return face (US’ 008, claim 6, “spring return face”).  

Regarding claim 7:
The exhaust valve rocker arm assembly of claim 6 wherein the biasing member is at least partially nestingly received in the blind bore (US’ 008, claim 7).  

Regarding claim 8:
US’ 008, claim 8).  

Regarding claim 9:
The exhaust valve rocker arm assembly of claim 5, further comprising a valve plunger spring (US’ 008, claim 5, “valve plunger spring”) that biases the valve plunger to a collapsed position (US’ 008, claim 5).  

Regarding claim 10:
The exhaust valve rocker arm assembly of claim 3, further comprising a lock nut (US’ 008, claim 3, “lock nut”) that locks the threaded plunger relative to the exhaust rocker arm (US’ 008, claim 3).  

Regarding claim 11:
The exhaust valve rocker arm assembly of claim 1 wherein the capsule assembly is actuated hydraulically (US’ 008, claim 9).  

Regarding claim 12:
The exhaust valve rocker arm assembly of claim 1 wherein the capsule assembly is actuated mechanically (US’ 008, claim 10).  

Regarding claim 13:
US’ 008, claim 11).  

Regarding claim 14:
An exhaust valve rocker arm assembly operable in a combustion engine mode and an engine decompression mode, the exhaust valve rocker arm assembly selectively opening first and second exhaust valves and comprising: 
a rocker shaft (US’ 008, claim 12, “rocker shaft”); 
an exhaust valve rocker arm assembly (US’ 008, claim 12, “exhaust valve rocker arm assembly”) having an exhaust rocker arm (US’ 008, claim 12, “exhaust valve rocker arm”) that receives the rocker shaft and is configured to rotate around the rocker shaft; and 
a ball engine decompression mechanism (US’ 008, claim 12, “ball engine brake mechanism”) configured on the exhaust rocker arm and that selectively actuates a valve plunger (US’ 008, claim 12, “valve plunger”) causing an exhaust valve (US’ 008, claim 12, “exhaust valve”) to perform engine decompression, the ball engine decompression mechanism comprising: 
a capsule assembly (US’ 008, claim 12, “capsule assembly”) having a capsule (US’ 008, claim 12, “capsule”), a biasing member (US’ 008, claim 12, “biasing member”) and a ball (US’ 008, claim 12, “ball”), the capsule having a unitary cylindrical body (US’ 008, claim 12, “cylindrical body”) extending between a first end (US’ 008, claim 12, “first end”) having an actuation face (US’ 008, claim 12, “actuation face”) and a second end (US’ 008, claim 12, “second end”) having a spring return face (US’ 008, claim 12, “spring return face”), the cylindrical body defining an opening (US’ 008, claim 12, “opening”) that receives the ball therein, wherein the capsule and ball move as a unit (US’ 008, claim 12, “unit”) from an unactuated position (US’ 008, claim 12, “unactuated position”) wherein the valve plunger does not act on the exhaust valve to an actuated position (US’ 008, claim 12, “actuated position”) wherein the valve plunger acts on the exhaust valve to open the exhaust valve during an engine decompression event(US’ 008, claim 12, “engine braking”), wherein translation of the actuation face causes equal translation of the spring return face.  

Regarding claim 15:
The exhaust valve rocker arm assembly of claim 14 wherein the ball engine decompression mechanism further comprises: a threaded plunger (US’ 008, claim 19, “threaded plunger”) that threadably mates with the exhaust rocker arm and that opposes the valve plunger (US’ 008, claim 19, “valve plunger”).  

Regarding claim 16:
The exhaust valve rocker arm assembly of claim 14 wherein the valve plunger and the threaded plunger both define respective concave receiving surfaces (US’ 008, claim 12, “concave receiving surface”), wherein the ball positively locates at the respective concave receiving surfaces in the actuated position.  

Regarding claim 17:
US’ 008, claim 13, “blind bore”) having the spring return face (US’ 008, claim 13, “spring return face”).  

Regarding claim 18:
The exhaust valve rocker arm assembly of claim 17 wherein the biasing member is at least partially nestingly received in the blind bore (US’ 008, claim 14).  

Regarding claim 19:
The exhaust valve rocker arm assembly of claim 18, wherein the biasing member biases the capsule toward the unactuated position (US’ 008, claim 15).  

Regarding claim 20:
The exhaust valve rocker arm assembly of claim 14 wherein the capsule assembly is actuated one of hydraulically, mechanically and electrically (US’ 008, claim 16).  
  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following is pertinent prior art: US patent number 5,577,469 to Muller et al. and US patent application publication number 2017/0016358 to Yoon.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY HARRIS whose telephone number is (571)272-3665.  The examiner can normally be reached on M to F, 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WESLEY G HARRIS/Examiner, Art Unit 3746